Citation Nr: 0306001	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  95-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a throat disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1994 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 1997 and November 1998, the Board remanded the issue 
on appeal to the RO for further development of the evidence.  
In May 1997 and November 1998 decisions, the Board decided 
the other issues which were in appellate status.  The case 
was returned to the Board in March 2003.



FINDINGS OF FACT

1.  The veteran did not develop a chronic throat disorder 
during active service.

2.  There is no medical evidence that the veteran currently 
has a throat disorder.


CONCLUSION OF LAW

A throat disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
an attempt to substantiate the veteran's claim, the Board 
directed in a remand of November 1998 that the veteran be 
scheduled to be examined by a VA physician, but the veteran 
failed, without good cause, to report for the examination.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002); 
Paulson v. Brown, 
7 Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, the Board must consider all 
medically accepted evidence bearing on whether the veteran 
was suffering from the disorder in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders, as 
directed in 38 C.F.R. § 3.304(b)(2).  See Harris v. West, 203 
F.3d 1347, 1350 (Fed. Cir. 2000).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service  so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clearcut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service  is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In the veteran's case, in a report of medical history for 
enlistment in December 1988, it was noted by a physician that 
he had a history of tonsillitis, no sequelae.  At an 
examination for enlistment in December 1988, the veteran's 
mouth and throat were evaluated as normal.  The Board finds 
that a throat disorder was not noted at service entrance.

In a June 1997 letter, the RO requested that the veteran 
identify all sources of treatment of his throat prior to his 
entrance on active duty in May 1989.  In response, the 
veteran authorized release of records of medical treatment 
for tonsils (throat) from November 1978 to June 1982 at 
Selfridge Air National Guard Base, Michigan, where he resided 
as a dependent of his father.  The RO requested any such 
medical records from the civilian personnel records branch of 
the National Personnel Records Center, which reported that 
the requested records were not in file.  There are thus no 
records of medical treatment of any throat condition which 
the veteran may have had prior to his period of active 
service, and the Board finds that there is not clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that a disease of the throat existed prior to the veteran's 
service.  He is thus entitled to the presumption that his 
throat was in sound condition at service entrance.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
The issue for consideration for the Board is thus whether a 
throat disorder was incurred in service.

The veteran's service medical records reveal that he was seen 
a number of times between November 1989 and March 1993 for 
complaints of having a sore throat.  Diagnoses included upper 
respiratory infection (URI), viral syndrome, tonsillar 
enlargement vs. rule out bronchitis, and acute pharyngitis.  
In a report of medical history in May 1993, the veteran 
denied having throat trouble.  At an examination for service 
separation in May 1993, his mouth and throat were evaluated 
as normal.  Based on this evidence, the Board finds that the 
veteran did not develop a chronic throat disorder during 
active service.  The question then arises whether competent 
medical evidence demonstrates continuity of symptomatology of 
a throat disorder since the veteran's separation from 
service.  For the reasons stated below, the Board finds that 
the record does not show such continuity of symptomatology.

Postservice medical records show that the veteran was seen 
for complaint of a sore throat several times between January 
1995 and April 1998.  Diagnoses included URI, tonsillitis, 
and pharyngitis.  However, at a VA examination in January 
1994, no diagnosis related to the throat was reported, and 
the veteran failed to report for a VA examination scheduled 
in May 2002 to evaluate his throat.  The Board is thus unable 
to find that the veteran has had continuous throat symptoms 
since separation from service in May 1993.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of any findings concerning the 
veteran's throat since April 1998, approximately 5 years ago, 
and in view of the fact that the veteran failed to report for 
a VA examination in May 2002, the Board is unable to find 
that he currently has a throat disorder.  

When a claimant, without good cause, fails to report for a 
necessary examination, an original service connection claim 
shall be rated on the evidence of record.  38 C.F.R. § 3.655 
(2002).  The veteran has not informed VA of a reason why he 
failed to report for the VA examination scheduled in May 
2002, and so the Board finds that his failure to report was 
without good cause.  In the remand of November 1998, the 
Board requested that a VA examiner offer an opinion as to 
whether the veteran currently has chronic tonsillitis.  In 
the absence of any finding on that medical issue by a VA 
examiner or any other physician, the Board must find that the 
veteran does not currently have a chronic throat disorder and 
his service connection claim must be denied on that basis.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 






ORDER

Service connection for a throat disorder is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

